Lawkence, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper dutiable value of certain steel flanges.
This case was submitted for decision upon a written stipulation of fact wherein it was agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the above named appeal for reappraisement consists of steel flanges exported from Germany during the last quarter of 1960 and that said merchandise is not on the final list of articles (T.D. 54521) from which the application of the Customs Simplification Act of 1956 is withheld.
IT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation to the United States of the merchandise undergoing ap-praisement, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets in the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition ready for shipment to the United States, were the appraised values less 5 per centum, i.e., invoice units less 10%, less 5%.
Upon the agreed facts of record, the court finds and holds that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1401a (b)), is the proper basis of value for the gteel flanges in issue and that said value is the appraised values, less *6415 per centum, namely, the invoice units, less 10 per centum, less 5 per centum.
Judgment will issue accordingly.